690


          OFFltiE OF THE ATTORNEY GENERAL OF TEXA!S
                                AUSTIN




                                                   A
wtmaable EiomJr i. kt58S                          1
Qounty Attoz’noy
Wheeler, '%%a6




                                               hoc1 Distrlat of
                                              with the Wheeler
                                              ity ahllben to the
                                               of the high aahool
                                              the whaalor Rlgh
                                                ncrlver a flat




                                hava
                            like to know uho               te pap
                                             i.6 obl.igrrtrd
                           g of these student8 who are ottendiry
                           ohool.~ LtagioQtp CSahoolSu net a

             A fwther statement dlrroloaeathat the tru8t@o8 of the'
kgia     City Sohool Diatriot ham rrfumd to pay any CrmmQcntation
,Ohrrger   for the uhilldrenwhe     mmxb fit to attan the Wk
Mg!a Sohool, henob the lssus premmtrd harm 6lrims.
Bon. RoEp6r L. x055, Pws   2


          In your brief, for which we extend our thanks, you point
out that mtlole 2bS7a, Revised Civil Statuter, 19E5, ve6t6 authority
%rithe local 6ohool tru6tee6 to make provi5lon for the trsnsportatlon
of pu2ilr to and Iron oohool and that apparently a broad range of
discretion is placed in the loo8ltru6tees in thi6 matter. The oo6t5
of furnishl:sgsuoh tren8 ortatlon 16 paid out of the looalmaintenanoe
fund of tho school dietriot (Art. 2027, B.C.E., 1928) which in 80~s
instame   and under osrtaln conditions 16 supplenienteaby tbe Usite
out of the SOho   eqUall6ation aId appropriation edElni6t6red by the
DepartEeentor Eduoation and a Joint lmgirlstivs Advlrory-CemItteai
          Artlole 2696, Revlaed Civil Statutes, 1925, whloh 18 the
general transfer statute, provide6 that upon propsr transfer of a
schola5tio the Ltete 'freaaurernball pay over a6 dlreoted the per
capita apportioment to the recelrine:dlstrlot or to the oounty super-
intendent for It6 benefit, but this statute does not refer to or
afreot the 10081 malntenanoe funde. Our attention ha6 never been
called to a statute requiring a transfrr of l.ooalmaIntenanoe funds
to the reoelving dietriot unlese required tuition charge6 zulghtbe
50 oonsldered.
          Prcvicrionie rcadeel6ewhere ln the 5ohool law8 for pay-
gent of tuition for pupil8 who are transierred when their grade6 nr6
not taug$imom,      but these otatutes do not purport to ix&poseany
obligation on the rending dlstrlat to tumlsh transportation. See
Lrtio1e5 267Sa and 29221, Reri55d Civil statutee. 1926.
          It ia our opinion that under the statement eubmitted by
you the &a&o City Sohool District may not be required to pay the
ooats oi~tran6porting 6tudent6 frostthe U&O   City Sohool to the
&amock Independent Cohool Distriot, suoh atuaente having tranaterred
to the Shamrock Iii@ Sohool.
          Apparently your reguecithas be5n submitted to tblr Depart-
mmt at the instance of the County Superintendent of PubUo Inatrua-
tion. ~agyof the incidental qu56tlons arising out ot the traneporta-
tion of puplla are largely rdmlnletratlve in their nature and are
oloeely associated with the county wide transportation system~and
6puallzatlon aid law. Xe understand that the Department 0r xauoation
snd the Join iel(lrletlveAdvleory Comlttee haye proml~ated   FSrlOU5
Interpretations and re&etioncl whioh have been forwarded by the De-
partment or Bduoation to all city and county euperintendentr. It 15
quite probable that these administrative directions gay iurthek as&at
the oounty superintendent. if our oplnlon herein expree55d 16 not
                                                                          692


Emi. Eomer L. Boss, ?a@   S



guffioient to fully s&tie tbe controversy,    we recommend that lurtbar
inquiry be first direoted to appropriate   a&d.nistratir5 oitioia~s.
                                           Your8 very truly


                                                 ,
                                      BY
                                                wd
                                                 cso      ’Caxnaok
                                                         ;t55i5tsnt
                                                                      <4